                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 LAMAR SIMMONS,

        Petitioner,
                                                    Case No. 1:16-CV-00414
 v.                                                 JUDGE DOUGLAS R. COLE
                                                    Magistrate Judge Michael R. Merz
 WARDEN, LONDON
 CORR. INST.,

        Respondent.

                                             ORDER

       This cause comes before the Court on the Magistrate Judge’s December 31, 2019 Report

and Recommendations (“R&R”) (ECF No. 37) recommending this Court dismiss the Petition for

Writ of Habeas Corpus (“Petition”) (ECF No. 1) with prejudice. The R&R advised Petitioner that

a failure to object within the 17 days specified by the R&R may result in forfeiture of rights on

appeal, which includes the right to District Court review. (See ECF No. 37, PageID 2036). See

also Thomas v. Arn, 474 U.S. 140, 149–53 (1985) (“There is no indication that Congress, in

enacting § 636(b)(1)(C), intended to require a district judge to review a magistrate’s report to

which no objections are filed.”); Berkshire v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019)

(noting “fail[ure] to file an objection to the magistrate judge’s R & R … is forfeiture, not waiver”)

(emphasis original); 28 U.S.C. § 636(b)(1)(C). The time for filing objections has passed and none

have been filed. Therefore, the Court ADOPTS the Report and Recommendations, DISMISSES

the Petition with PREJUDICE, and DIRECTS the Clerk to enter judgment accordingly.

       SO ORDERED.


January 30, 2020
DATE                                              DOUGLAS R. COLE
                                                  UNITED STATES DISTRICT JUDGE
